OPINION OP THE COURT BY
JUDD, C.J.
On tlie trial of this case at the last term of the Circuit Court, First Circuit, the charge being adultery, the prosecution called Hake (Japanese) as a witness, he being the husband of Kilikina (w), one of the persons charged, and, under objection by the defendants’ counsel, testified that Kilikina was his wife and that they were married -by Father Damon and identified the marriage certificate. The charge being adultery it was necessary in order to maintain it to show that one or the other of the defendants was a married person.
The statute of 1876 on the law of evidence, Sec. 53 (Compiled Laws p. 376) declares that the statute shall not render, in .any criminal proceeding, any husband competent or compellable to give evidence against his wife, nor any wife competent or ■compellable to give evidence against her husband, except where *29such, evidence may now be given. The evidence now under consideration not being one of the excepted cases, we think it was improperly admitted. But the evidence of the wife herself when she took the witness stand in defense, proved her marriage with ITake, she admitting it fully. Ho harm therefore was done, and the defendants are not entitled to a new trial on the ground alleged.
A. G. M. Robertson, for prosecution.
E. Johnson, for defendants.
The defendants further say that the verdict was contrary to the evidence. A review of it shows that it abundantly proved the charge.
The exceptions are overruled.